840 So.2d 371 (2003)
Wynyard A. McDONALD, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-0161.
District Court of Appeal of Florida, First District.
March 13, 2003.
Appellant, pro se.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order to show cause, dated February 6, 2003, we dismiss for lack of jurisdiction. The appellant appeals the denial on the merits of her rule 3.800(c) motion to reduce or modify her sentence. A claim brought pursuant to rule 3.800(c) is not appealable on the merits because it is a discretionary determination made by the trial court. Jolly v. State, 803 So.2d 846, 846 (Fla. 1st DCA 2001); Daniels v. State, 568 So.2d 63(Fla. 1st DCA 1990); Shannon v. State, 765 So.2d 847, 848 (Fla. 4th DCA 2000).
DISMISSED.
ERVIN, WOLF and VAN NORTWICK, JJ., concur.